PER CURIAM.
We reverse the order reinstating the foreclosure sale and ordering the clerk to issue title to the successful bidder. The record does not adequately reflect that appellant received notice of the motion to reinstate foreclosure and its accompanying documents, including a notice setting the motion for hearing on February 20, 1996. This may explain why appellant was apparently not present or represented at the hearing on that motion, which ultimately resulted in the order being appealed.
In an abundance of caution, we remand this case to the trial court so that the appellant has an opportunity to be heard in opposition to the motion to reinstate foreclosure.
Reversed and remanded.